ORDER
This disposition is not appropriate for publication and may not be cited to or by courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.
The Oregon Supreme Court on May 1, 2003, answered the question we certified to it. Abrams v. Gen. Star Indem. Co., 335 Or. 392, 67 P.3d 931, 2003 WL 1995723 (2003). For the reasons given by the Oregon Supreme Court, the judgment of the district court is REVERSED, and the case REMANDED for further proceedings.
The Petition for Rehearing, filed on June 13, 2002, is DENIED as moot.